DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/26/2022 for application number 16/112,482. 
Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14, 15-19, 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-28 of U.S. Patent No. 11379098. Although the claims at issue are not identical, they are not patentably distinct from each other because the slightly narrower claims of the ‘098 patent anticipate the claims in this application.
Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11379098 in view of Rosenberg (US 2007/0146347 A1). Rosenberg teaches a flick (para. 0023-24).
Claims 1-7, 9-21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 11 of U.S. Patent No. 8,683,362 in view of Hellyar et al. (Pub. No. 2003/0117440). 
This Application
Pat. No. 8,683,362
Hellyar (Pub. No. 2003/0117440)
Claim 1: 

A computing device comprising: 


a processor;


 a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computing de- vice in any one of at least two display modes, wherein: 

during a given duration, the processor operates a plurality of applications concurrently, the plurality of applications including at least a first application, a second application, a third application, and a fourth application;





 in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications; and in a windowed mode, the processor:

 provides on the touch-sensitive display screen a plurality of cards in a two-dimensional arrangement, the plurality of cards including at least a first card corresponding to the first application, a second card corresponding to the second application, a third card corresponding to the third application, and a fourth card corresponding to the fourth appliction; responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction;

 and responds to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional con- tact; and dismissing the selected card off the touch-sensitive dis- play screen in the second direction so that the corresponding ap- plication is closed; wherein the processor,


 in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.
Claim 1:

A computer system comprising: a physical button; 

a processor coupled to the physical button; 

a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computer system in any one of at least two display modes, wherein: 

during a given duration, the processor operates at least a first application and a second application concurrently; 


…





in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one of either the at least first application or the second application;

in a windowed mode, the processor: provides on the touch-sensitive display screen, a first card corresponding to the first application, and a first portion of a second card so that a second portion of the second card is not visible on the touch-sensitive display screen, the second card corresponding to the second application, wherein at least the first card displays content from operation of the first application, the content corresponding to (i) an output from an application, (ii) a task, (iii) a message, (iv) a document, or (v) a web page; 



responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction; 

and responds to a directional contact of moving the first card or the second card along a second direction that is different than the first direction on the touch-sensitive display screen by 



(i) identifying one of the first card or second card as being selected based on the directional contact along the second direction, 




and (ii) dismissing the selected first card or second card from the touch-sensitive display screen in the second direction so that the corresponding first application or second application is closed; 





wherein the processor, in response to receiving user input via the physical button, transitions the computer system at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.






















See fig. 3C showing at seven different applications. 

It would have been obvious to one of ordinary skill in the art to add more displayed applications to the claim of the ‘362 Patent because it would enable users to manage and multitask more than just two applications.
Claim 2:
The computing device of claim 1, wherein the first direction is substan- tially horizontal on the touch-sensitive display screen, and the second direction is sub- stantially vertical on the touch-sensitive display screen
Claim 2:
The computer system of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and wherein the second direction is substantially vertical on the touch-sensitive display screen.

Claim 3:
The computing device of claim 1, wherein the second direction is sub- stantially upwards.
Claim 3:
The computer system of claim 1, wherein the second direction is substantially upwards.

Claim 4:
The computing device of claim 1, wherein the first direction is transverse to the second direction.
Claim 2:
The computer system of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and wherein the second direction is substantially vertical on the touch-sensitive display screen.

Claim 5:
The computing device of claim 1, wherein the directional contact along the second direction comprises a drag gesture.
Claim 1:
…responds to a directional contact of moving the first card or the second card along a second direction that is different than the first direction on the touch-sensitive display screen by … (ii) dismissing the selected first card or second card from the touch-sensitive display screen in the second direction…

Claim 6:
The computing device of claim 1, wherein the directional contact along the second direction comprises a flicking action.
Claim 1:
…responds to a directional contact of moving the first card or the second card along a second direction that is different than the first direction on the touch-sensitive display screen by … (ii) dismissing the selected first card or second card from the touch-sensitive display screen in the second direction…

Claim 7:
The computing device of claim 2, wherein each of the first application, the second application, the third application, and the fourth application are different applications.
(Claim 1)

See fig. 3C showing at seven different applications
Claim 9:
The computing device of claim 2, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch-sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards.
(Claim 1)

See fig. 3C showing at seven different applications, some fully and some partially displayed
Claim 10: 
The computing device of claim 2, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application.
(Claim 1)

Cards are static screenshots, para. 0013
Claim 11:
The computing device of claim 2, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.
Claim 1:
…a second direction that is different than the first direction…

Claim 12:
The computing device of claim 2, wherein in the windowed mode, each card comprises the user interface for the corresponding application.
Claim 4:
The computer system of claim 1, wherein in the windowed mode, each card comprises a user interface for a corresponding application activity, and wherein the user interface is adapted to display content from operation of the corresponding application activity and to receive input for the corresponding application activity.

Claim 13:
The computing device of claim 2, wherein while operating the computing device in the windowed mode, the processor is further configured to shift the remaining cards to fill a void left by the dismissed card.
Claim 11:
The computer system of claim 1, wherein while operating the computing device in the windowed mode, the processor is further configured to respond to the directional contact of moving the first card or the second card along the second direction by shifting the other of at least the first card or the second card to fill a void left by the dismissed first card or second card.

Claim 14:
The computing device of claim 2, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen
Claim 1:
… dismissing the selected first card or second card from the touch-sensitive display screen in the second direction …

Claims 15-21, 23-28:
The method claims in this application are obvious over the system claims of the ‘362 Patent for the reasons outlined above




Claims 1-7, 9-21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 9 of U.S. Patent No. 10,678,403 in view of Hellyar et al. (Pub. No. 2003/0117440). 
This Application
Pat. No. 10,678,403
Hellyar (Pub. No. 2003/0117440)
Claim 1: 

A computing device comprising: 


a processor;


 a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computing de- vice in any one of at least two display modes, wherein: 

during a given duration, the processor operates a plurality of applications concurrently, the plurality of applications including at least a first application, a second application, a third application, and a fourth application;





 in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications; and in a windowed mode, the processor:

 provides on the touch-sensitive display screen a plurality of cards in a two-dimensional arrangement, the plurality of cards including at least a first card corresponding to the first application, a second card corresponding to the second application, a third card corresponding to the third application, and a fourth card corresponding to the fourth appliction; responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction;

 and responds to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional con- tact; and dismissing the selected card off the touch-sensitive dis- play screen in the second direction so that the corresponding ap- plication is closed; wherein the processor,


 in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.
Claim 1:

A computer system implemented on a mobile device comprising: 

a processor configured to operate at least a first application and a second application concurrently; 

a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computer system in any one of at least two display modes that includes a full-screen mode and a windowed mode, wherein: 

(see above)





…





in the full-screen mode, the processor presents, on the touch-sensitive display screen, a user interface for only one of the first application or the second application;

 in the windowed mode, the processor: presents a plurality of windows arranged linearly along an axis of the touch-sensitive display screen, the plurality of windows including at least a first window displaying a view of the first application and a second window displaying a view of the second application, the first application different than the second application; 




responds to a first user gesture on the touch-sensitive display screen in a first direction along the axis by moving the plurality of windows in concert with one another in the first direction along the axis; 

responds to a second user gesture on a selected window of the first window or the second window by 








moving the selected window along a second direction that is different than the first direction and 



dismissing the selected window from the touch-sensitive display screen in the second direction; and closes the corresponding first application or second application based on the dismissal of the selected window; 

wherein the processor, in response to receiving a user input indicating a mode change, transitions the computer system at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode

























See fig. 3C showing at seven different applications. 

It would have been obvious to one of ordinary skill in the art to add more displayed applications to the claim of the ‘362 Patent because it would enable users to manage and multitask more than just two applications.
Claim 2:
The computing device of claim 2, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and the second direction is along a vertical axis of the touch-sensitive display screen
Claim 2:
The computer system of claim 1, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and wherein the second direction is along a vertical axis of the touch-sensitive display screen.

Claim 3:
The computing device of claim 2, wherein the second direction is upwards.
Claim 3:
The computer system of claim 2, wherein the second direction is upwards.

Claim 4:
The computing device of claim 2, wherein the first direction is transverse to the second direction.
Claim 2:
The computer system of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and wherein the second direction is substantially vertical on the touch-sensitive display screen.

Claim 5:
The computing device of claim 2, wherein the second directional contact comprises a drag gesture performed on the selected card that moves the selected card in concert with the drag gesture.
Claim 4:
The computer system of claim 1, wherein the second user gesture on the selected window comprises an upward dragging gesture performed on the selected window.

Claim 6:
The computing device of claim 1, wherein the directional contact along the second direction comprises a flicking action.
Claim 4:
The computer system of claim 1, wherein the second user gesture on the selected window comprises an upward dragging gesture performed on the selected window.

Claim 7:
The computing device of claim 2, wherein each of the first application, the second application, the third application, and the fourth application are different applications.
(Claim 1)

See fig. 3C showing at seven different applications
Claim 9:
The computing device of claim 2, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch-sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards.
(Claim 1)

See fig. 3C showing at seven different applications, some fully and some partially displayed
Claim 10: 
The computing device of claim 2, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application.
(Claim 1)

Cards are static screenshots, para. 0013
Claim 11:
The computing device of claim 2, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.
Claim 5:
The computer system of claim 1, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.

Claim 12:
The computing device of claim 2, wherein in the windowed mode, each card comprises the user interface for the corresponding application.
Claim 1:
… a first window displaying a view of the first application and a second window displaying a view of the second application … 

Claim 14:
The computing device of claim 2, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen.
Claim 9:
The computer system of claim 8, wherein the selected window is dragged off an edge of the touch-sensitive display screen.

Claims 15-21, 23-28:
The method claims in this application are obvious over the system claims of the ‘403 Patent for the reasons outlined above




Claims 1-7, 9-21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 9-10 of U.S. Patent No. 10,891,027 in view of Hellyar et al. (Pub. No. 2003/0117440). 
This Application
Pat. No. 10,891,027
Hellyar (Pub. No. 2003/0117440)
Claim 1: 

A computing device comprising: 


a processor;




 a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computing de- vice in any one of at least two display modes, wherein: 





during a given duration, the processor operates a plurality of applications concurrently, the plurality of applications including at least a first application, a second application, a third application, and a fourth application;






 in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications; and in a windowed mode, the processor:

 provides on the touch-sensitive display screen a plurality of cards in a two-dimensional arrangement, the plurality of cards including at least a first card corresponding to the first application, a second card corresponding to the second application, a third card corresponding to the third application, and a fourth card corresponding to the fourth appliction; responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction;





 and responds to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional con- tact; and dismissing the selected card off the touch-sensitive dis- play screen in the second direction so that the corresponding ap- plication is closed; wherein the processor,



 in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.
Claim 1:

A mobile computing device comprising: 

a processor configured to operate at least a first application and a second application concurrently; 

a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the mobile computing device in any one of at least two display modes that includes a full-screen mode and a windowed mode, wherein: 

(see above)





…





in the full-screen mode, the processor presents, on the touch-sensitive display screen, a user interface for only one of the first application or the second application;

 in the windowed mode, the processor: presents a plurality of windows arranged linearly along an axis of the touch-sensitive display screen, the plurality of windows including at least a first window displaying a view of the first application and at least a portion of a second window displaying a view of the second application, the first application different than the second application; 




responds to a first user gesture on the touch-sensitive display screen in a first direction along the axis by moving the plurality of windows in concert with one another in the first direction along the axis; such that the portion of the second window presented on the touch-sensitive display screen increases or decreases based on the first direction

responds to a second user gesture on a selected window of the first window or the second window by 








moving the selected window along a second direction that is different than the first direction and 



dismissing the selected window from the touch-sensitive display screen in the second direction; and closes the corresponding first application or second application based on the dismissal of the selected window; 

wherein the processor, in response to receiving a user input indicating a mode change, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode

























See fig. 3C showing at seven different applications. 

It would have been obvious to one of ordinary skill in the art to add more displayed applications to the claim of the ‘362 Patent because it would enable users to manage and multitask more than just two applications.
Claim 2:
The computing device of claim 2, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and the second direction is along a vertical axis of the touch-sensitive display screen
Claim 3:
The computing device of claim 1, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and wherein the second direction is along a vertical axis of the touch-sensitive display screen.

Claim 3:
The computing device of claim 2, wherein the second direction is upwards.
Claim 4:
The computing device of claim 2, wherein the second direction is upwards.

Claim 4:
The computing device of claim 2, wherein the first direction is transverse to the second direction.
Claim 3:
The computing device of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and wherein the second direction is substantially vertical on the touch-sensitive display screen.

Claim 5:
The computing device of claim 2, wherein the second directional contact comprises a drag gesture performed on the selected card that moves the selected card in concert with the drag gesture.
Claim 5:
The computing device of claim 1, wherein the second user gesture on the selected window comprises an upward dragging gesture performed on the selected window.

Claim 6
The computing device of claim 1, wherein the directional contact along the second direction comprises a flicking action.
Claim 1:
responds to a second user gesture on a selected window of the first window or the second window by moving the selected window along a second direction that is different than the first direction and dismissing the selected window from the touch-sensitive display screen in the second direction

Claim 7:
The computing device of claim 2, wherein each of the first application, the second application, the third application, and the fourth application are different applications.
(Claim 1)

See fig. 3C showing at seven different applications
Claim 9:
The computing device of claim 2, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch-sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards.
(Claim 1)

See fig. 3C showing at seven different applications, some fully and some partially displayed
Claim 10: 
The computing device of claim 2, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application.
(Claim 1)

Cards are static screenshots, para. 0013
Claim 11:
The computing device of claim 2, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.
Claim 6:
The computing device of claim 1, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.

Claim 12:
The computing device of claim 2, wherein in the windowed mode, each card comprises the user interface for the corresponding application.
Claim 1:
… a first window displaying a view of the first application and a second window displaying a view of the second application … 

Claim 13:
The computing device of claim 2, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen.
Claim 10:
The computing device of claim 9, wherein the selected window is dragged off an edge of the touch-sensitive display screen.

Claims 15-21, 23-28:
The method claims in this application are obvious over the system claims of the ‘403 Patent for the reasons outlined above




Claims 1-7, 9-21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-21, 23-28 of U.S. Patent No. 11,262,889 in view of Hellyar et al. (Pub. No. 2003/0117440). 
This Application
Pat. No. 11262889
Hellyar (Pub. No. 2003/0117440)
Claim 1: 

A computing device comprising: 


a processor;



 a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the computing de- vice in any one of at least two display modes, wherein:


 during a given duration, the processor operates a plurality of applications concurrently, the plurality of applications including at least a first application, a second application, a third application, and a fourth application;

 in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications; and in a windowed mode, the processor:

 provides on the touch-sensitive display screen a plurality of cards in a two-dimensional arrangement, the plurality of cards including at least a first card corresponding to the first application, a second card corresponding to the second application, a third card corresponding to the third application, and a fourth card corresponding to the fourth appliction; responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction;





 and responds to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional con- tact; and dismissing the selected card off the touch-sensitive dis- play screen in the second direction so that the corresponding ap- plication is closed; wherein the processor,

 in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.
Claim 1:

A mobile computing device comprising: 
a processor configured to operate at least a first application and a second application concurrently; 

a touch-sensitive display screen coupled to the processor, the processor to receive gesture input on the touch-sensitive display screen and operate the mobile computing device in any one of at least two display modes that includes a full-screen mode and a windowed mode, wherein: 








in the full-screen mode, the processor presents, on the touch-sensitive display screen, a user interface for only one of the first application or the second application; and in the windowed mode, the processor:

 presents a plurality of windows arranged linearly along an axis of the touch-sensitive display screen, the plurality of windows including at least a first window displaying a view of the first application and at least a portion of a second window displaying a view of the second application, the first application different than the second application; responds to a first user directional contact on the touch-sensitive display screen in a first direction along the axis by moving the plurality of windows in concert with one another in the first direction along the axis such that the portion of the second window presented on the touch-sensitive display screen increases or decreases based on the first direction; responds to a second user directional contact on a selected window of the first window or the second window that drags the selected window along a second direction that is different than the first direction out of linear arrangement with the non-selected windows arranged along the axis by dismissing the selected window from the touch-sensitive display screen in the second direction; and closes the corresponding first application or second application based on the dismissal of the selected window; wherein the processor, 


in response to receiving a user input indicating a mode change, transitions the mobile computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode.


















See fig. 3C showing at seven different applications. 

It would have been obvious to one of ordinary skill in the art to add more displayed applications to the claim of the ‘362 Patent because it would enable users to manage and multitask more than just two applications.
Claim 2:
The computing device of claim 2, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and the second direction is along a vertical axis of the touch-sensitive display screen
Claim 3:
The mobile computing device of claim 1, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and wherein the second direction is along a vertical axis of the touch-sensitive display screen.

Claim 3:
The computing device of claim 2, wherein the second direction is upwards.
Claim 4:
The mobile computing device of claim 2, wherein the second direction is upwards.

Claim 4:
The computing device of claim 2, wherein the first direction is transverse to the second direction.
Claim 3:
The mobile computing device of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and wherein the second direction is substantially vertical on the touch-sensitive display screen.

Claim 5:
The computing device of claim 2, wherein the second directional contact comprises a drag gesture performed on the selected card that moves the selected card in concert with the drag gesture.
Claim 5:
The mobile computing device of claim 1, wherein the second directional contact on the selected window comprises an upward dragging gesture performed on the selected window.

Claim 6
The computing device of claim 1, wherein the directional contact along the second direction comprises a flicking action.
Claim 1:
…responds to a second user directional contact on a selected window of the first window or the second window that drags the selected window along a second direction…

Claim 7:
The computing device of claim 2, wherein each of the first application, the second application, the third application, and the fourth application are different applications.
(Claim 1)

See fig. 3C showing at seven different applications
Claim 9:
The computing device of claim 2, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch-sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards.
(Claim 1)

See fig. 3C showing at seven different applications, some fully and some partially displayed
Claim 10: 
The computing device of claim 2, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application.
(Claim 1)

Cards are static screenshots, para. 0013
Claim 11:
The computing device of claim 2, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.
Claim 6:
The mobile computing device of claim 1, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen.

Claim 12:
The computing device of claim 2, wherein in the windowed mode, each card comprises the user interface for the corresponding application.
Claim 1:
… a first window displaying a view of the first application and a second window displaying a view of the second application … 

Claim 13:
The computing device of claim 2, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen.
Claim 10:
The mobile computing device of claim 9, wherein the selected window is dragged off an edge of the touch-sensitive display screen.

Claims 15-21, 23-28:
The method claims in this application are obvious over the system claims of the ‘596 application for the reasons outlined above




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11, 16-18, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claims 2-3, 11, 16-18, and 25 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be matter of opinion what would be “substantially” vertical, upwards, and horizontal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-12, 14-21, 23-26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347).

In reference to claim 1, Hellyar teaches a computing device comprising: a processor (processing unit 120, fig. 1); a touch-sensitive display screen (monitor 191, fig. 1) coupled to the processor, the processor to operate the computing device in any one of at least two display modes (full screen or navigation preview display modes, para. 0024, 0039-41), wherein: during a given duration, the processor operates a plurality of applications concurrently (para. 0004), the plurality of applications including at least a first application, a second application, a third application, and a fourth application (messaging, word processor, spreadsheet, and browser, para. 0004); in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications (para. 0024); in a windowed mode, the processor: provides on the touch-sensitive display screen a plurality of cards in a two- dimensional arrangement along a first direction on the touch-sensitive display screen, the plurality of cards including at least a first card displaying a view of the first application, a second card displaying a view of the second application, a third card displaying a view of the third application, and a fourth card displaying a view of the fourth application (previews of executing apps are extracted and displayed in a linear arrangement, para. 0040, 0043-0048); wherein the processor, in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode (user input can switch to full screen or navigation preview display modes, para. 0024, 0039-41).
However, Hellyar does not explicitly teach responds to a directional [input] on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional [input]; and dismissing the selected card off the … display screen in the second direction so that the corresponding application is closed.
Kawahara teaches responds to a directional [input] on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional [input]; and dismissing the selected card off the … display screen in the second direction so that the corresponding application is closed (user can “throw” a window by selecting a window, moving it quickly, and releasing, which can cause the window to be deleted by moving / scaling the window in accordance with the throw, para. 0086-87, 0016, 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar and Kawahara before him at the time the invention was made, to modify the graphical elements as disclosed by Hellyar to include dismissing an element as taught by Kawahara.
One of ordinary skill in the art would be motivated to modify the elements of Hellyar to include the dismissal of Kawahara because it would allow to better manage and take more actions on the applications in the multitasking view of Hellyar.
However, Hellyar and Kawahara do not explicitly teach a touch-sensitive display; the processor to receive gesture input on the touch-sensitive display screen; responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction; and responds to a second directional contact on a selected card of the first card, the second card, the third card, or fourth card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the second directional contact; and moving the selected card along the second direction on the touch-sensitive screen.
Chandhri teaches a touch-sensitive display (para. 0151); the processor to receive gesture input on the touch-sensitive display screen (swipes, para. 0167); responds to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction (horizontal slide causes scrolling of graphical elements, para. 0151, fig. 19A); and responds to a second directional contact on a selected card of the first card, the second card, the third card, or fourth card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the second directional contact; and moving the selected card along the second direction on the touch-sensitive screen (vertical slide on graphical element is recognized, para. 0167, fig. 21A, causing card to move and flip upward). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, and Chandhri before him at the time the invention was made, to modify the user input as disclosed by Hellyar and Kawahara to include touch screen input as taught by Chandhri (a person having ordinary skill in the art would understand how to apply the browsing methods of Chandhri to application management, see, e.g., Chen, Pat. No. 9,104,292 at fig. 2). 
One of ordinary skill in the art would be motivated to modify the user input of Hellyar and Kawahara to include the touch screen input of Chandhri because it helps more easily browse through items on a mobile device, and would help adapt the multitasking of Hellyar and Jarret to a mobile device (Chandhri, para. 0004).
However, Hellyar, Kawahara, and Chandhri do not explicitly teach dismissing the selected card off the touch-sensitive display screen in the second direction (to the extent that they do not explicitly disclose the card going off the edge of the display in the second direction. 
Rosenberg teaches moving the selected card along the second direction on the touch-sensitive display screen, and dismissing the selected card off the touch-sensitive display screen in the second direction (flick gesture flicks icon off edge of screen, para. 0023-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, and Rosenberg before him at the time the invention was made, to modify the gesture as disclosed by Chandhri to include flicking to dismiss off the screen as disclosed by Rosenberg. 
One of ordinary skill in the art would be motivated to modify the gesture of Chandhri to include the flicking to dismiss off the screen of Rosenberg because it would provide a way for the upward gesture of Chandhri to be used to select a window for dismissal as in Hellyar and Kawahara.
In reference to claim 2, Chandhri further teaches the computing device of claim 1, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and the second direction is substantially vertical on the touch-sensitive display screen (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 3, Chandhri further teaches the computing device of claim 1, wherein the second direction is substantially upwards (para. 0167, fig. 21A).
In reference to claim 4, Chandhri further teaches the computing device of claim 1, wherein the first direction is transverse to the second direction (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 5, Chandhri further teaches the computing device of claim 1, wherein the directional contact comprises a drag gesture performed on the selected card (swipe is a drag gesture, para. 0167).
In reference to claim 6, Rosenberg further teaches the computing device of claim 1, wherein the directional contact along the second direction comprises a flicking action (flick gesture flicks icon off edge of screen, para. 0023-24).
In reference to claim 7, Hellyar further teaches the computing device of claim 1, wherein each of the first application, the second application, the third application, and the fourth application are different applications (messaging, word processor, spreadsheet, and browser, para. 0004).
In reference to claim 9, Hellyar further teaches the computing device of claim 1, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch- sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards (see fig. 3C, which shows seven cards, with some shown entirely and some partially displayed). 
In reference to claim 10, Hellyar further teaches the computing device of claim 1, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application (previews are static screenshots, para. 0013).
In reference to claim 11, Chandhri further teaches the computing device of claim 1, wherein the first direction is substantially vertical on the touch-sensitive display screen, and wherein the second direction is substantially horizontal on the touch-sensitive display screen (images can be along the vertical axis, 0060, so it would be obvious the selection in such a case would be horizontal).
In reference to claim 12, Hellyar further teaches the computing device of claim 1, wherein in the windowed mode, each card comprises a user interface for a corresponding application activity (cards have UI screenshot of application, para. 0013).
In reference to claim 14, Rosenberg further teaches the computing device of claim 1, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen (flick gesture flicks icon off edge of screen, para. 0023-24).

In reference to claim 15, Hellyar teaches a method (para. 0003) for operating a computing device, the method performed by one or more processors and comprising: operating the computing device in any one of at least two display modes (full screen or navigation preview display modes, para. 0024, 0039-41), wherein: operating, during a given duration, a plurality of applications concurrently (para. 0004), the plurality of applications including at least a first application, a second application, a third application, and a fourth application (messaging, word processor, spreadsheet, and browser, para. 0004);  Ser. No.: 16/112,4824in a full-screen mode, providing a user interface on the display screen for only one application of the plurality of applications (para. 0024); in a windowed mode: providing on the display screen a plurality of cards in a two-dimensional arrangement along a first direction on the touch-sensitive display screen, the plurality of cards including at least a first card displaying a view of the first application, a second card displaying a view of the second application, a third card displaying a view of the third application, and a fourth card displaying a view of the fourth application (previews of executing apps are extracted and displayed in a grid, para. 0040, 0046); and transitioning, in response to receiving user input, the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode (user input can switch to full screen or navigation preview display modes, para. 0024, 0039-41).
However, Hellyar does not explicitly teach responding to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional contact; and dismissing the selected card off the touch-sensitive display screen in the second direction so that the corresponding application is closed.
Kawahara teaches responding to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional contact; and dismissing the selected card off the touch-sensitive display screen in the second direction so that the corresponding application is closed (user can “throw” a window by selecting a window, moving it quickly, and releasing, which can cause the window to be deleted by moving / scaling the window in accordance with the throw, para. 0086-87, 0016, 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar and Kawahara before him at the time the invention was made, to modify the graphical elements as disclosed by Hellyar to include dismissing an element as taught by Kawahara.
One of ordinary skill in the art would be motivated to modify the elements of Hellyar to include the dismissal of Kawahara because it would allow to better manage and take more actions on the applications in the multitasking view of Hellyar.
However, Hellyar and Kawahara do not explicitly teach responding to a directional contact along a first direction on the touch- sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction; and responding to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional contact.
Chandhri teaches responding to a directional contact along a first direction on the touch- sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction (horizontal slide causes scrolling of graphical elements, para. 0151, fig. 19A); and responding to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the directional contact (vertical slide on graphical element is recognized, para. 0167, fig. 21A, causing card to move and flip upward). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, and Chandhri before him at the time the invention was made, to modify the user input as disclosed by Hellyar and Kawahara to include touch screen input as taught by Chandhri (a person having ordinary skill in the art would understand how to apply the browsing methods of Chandhri to application management, see, e.g., Chen, Pat. No. 9,104,292 at fig. 2). 
One of ordinary skill in the art would be motivated to modify the user input of Hellyar and Kawahara to include the touch screen input of Chandhri because it helps more easily browse through items on a mobile device, and would help adapt the multitasking of Hellyar and Jarret to a mobile device (Chandhri, para. 0004).
However, Hellyar, Kawahara, and Chandhri do not explicitly teach dismissing the selected card off the touch-sensitive display screen in the second direction (to the extent that they do not explicitly disclose the card going off the edge of the display in the second direction. The Examiner notes that this is not really explicitly in the claim, but a reference is being provided for compact prosecution). 
Rosenberg teaches dismissing the selected card off the touch-sensitive display screen in the second direction (flick gesture flicks icon off edge of screen, para. 0023-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, and Rosenberg before him at the time the invention was made, to modify the gesture as disclosed by Chandhri to include flicking to dismiss off the screen as disclosed by Rosenberg. 
One of ordinary skill in the art would be motivated to modify the gesture of Chandhri to include the flicking to dismiss off the screen of Rosenberg because it would provide a way for the upward gesture of Chandhri to be used to select a window for dismissal as in Hellyar and Kawahara.
In reference to claim 16, Chandhri further teaches the method of claim 15, wherein the first direction is substantially horizontal on the touch-sensitive display screen, and the second direction is substantially vertical on the touch-sensitive display screen (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 17, Chandhri further teaches the method of claim 15, wherein the second direction is substantially upwards (para. 0167, fig. 21A).
In reference to claim 18, Chandhri further teaches the method of claim 15, wherein the first direction is transverse to the second direction (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 19, Chandhri further teaches the method of claim 15, wherein the directional contact along the second direction comprises a drag gesture (swipe is a drag gesture, para. 0167).
In reference to claim 20, Rosenberg further teaches the method of claim 15, wherein the directional contact along the second direction comprises a flicking action (flick gesture flicks icon off edge of screen, para. 0023-24).
In reference to claim 21, Hellyar further teaches the method of claim 15, wherein each of the first application, the second application, the third application, and the fourth application are different applications (messaging, word processor, spreadsheet, and browser, para. 0004).
In reference to claim 23, Hellyar further teaches the method of claim 15, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the method further comprises: while in the windowed mode, providing on the touch-sensitive display screen the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first. second. third, fourth, fifth, and sixth cards (see fig. 3C, which shows seven cards, with some shown entirely and some partially displayed).
In reference to claim 24, Hellyar further teaches the method of claim 15, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application (previews are static screenshots, para. 0013).
In reference to claim 25, Chandhri further teaches the method of claim 15, wherein the first direction is substantially vertical on the touch-sensitive display screen, and wherein the second direction is substantially horizontal on the touch-sensitive display screen (images can be along the vertical axis, 0060, so it would be obvious the selection in such a case would be horizontal).
In reference to claim 26, Hellyar further teaches the method of claim 15, wherein in the windowed mode, each card comprises a user interface for a corresponding application activity (cards have UI screenshot of application, para. 001).
In reference to claim 28, Rosenberg further teaches the method of claim 15, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen (flick gesture flicks icon off edge of screen, para. 0023-24).

Claims 8 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347) as applied to claims 1 and 15 above, and in further view of Westerman et al. (Pub. No. 2008/0036743).

In reference to claim 8, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the computing device of claim 1, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture.
Westerman teaches the computing device of claim 1, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture (upward swipe gesture triggers a windowed mode that tiles all windows, para. 0135-36).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Westerman before him at the time the invention was made, to modify the input as disclosed by Hellyar to include an upward swipe as disclosed by Westerman. 
One of ordinary skill in the art would be motivated to modify the input of Hellyar to include the upward swipe of Westerman because it helps provide additional inputs with touch screens (Westerman, para. 0025-26).
In reference to claim 22, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the method of claim 15, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture.
Westerman teaches the method of claim 15, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture (upward swipe gesture triggers a windowed mode that tiles all windows, para. 0135-36).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Westerman before him at the time the invention was made, to modify the input as disclosed by Hellyar to include an upward swipe as disclosed by Westerman. 
One of ordinary skill in the art would be motivated to modify the input of Hellyar to include the upward swipe of Westerman because it helps provide additional inputs with touch screens (Westerman, para. 0025-26).

Claims 13 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347) as applied to claims 1 and 15 above, and in further view of Brown et al. (Pub. No. 2004/0070631).

In reference to claim 13, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the computing device of claim 1, wherein while operating the computing device in the windowed mode, the processor is further configured to shift the remaining cards to fill a void left by the dismissed card.
Brown teaches the computing device of claim 2, wherein while operating the computing device in the windowed mode, the processor is further configured to shift the remaining cards to fill a void left by the dismissed card (grid thumbnails are rearranged to fill space, para. 0049, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Brown before him at the time the invention was made, to modify the grid as disclosed by Hellyar to include the rearrangement as taught by Brown.
One of ordinary skill in the art would be motivated to modify the grid of Hellyar to include the rearrangement of Brown because it would better conserve screen space.
In reference to claim 27, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the method of claim 15, wherein the method further comprises: while operating the computing device in the windowed mode, shifting the remaining cards to fill a void left by the dismissed card.
Brown teaches the method of claim 16, wherein the method further comprises: while operating the computing device in the windowed mode, shifting the remaining cards to fill a void left by the dismissed card (grid thumbnails are rearranged to fill space, para. 0049, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Brown before him at the time the invention was made, to modify the grid as disclosed by Hellyar to include the rearrangement as taught by Brown.
One of ordinary skill in the art would be motivated to modify the grid of Hellyar to include the rearrangement of Brown because it would better conserve screen space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randall (WO 92/09030 A1) which teaches dragging of an edge of a screen to delete an item (page 6, lines 1-14; page 9, line 30 – page 10, line 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174